DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “the distributed ledger of the plurality of ledger computers does not include the transaction, and/or said status of the transaction comprises: unconfirmed, canceled, or rejected”.
 The claims’ recitation of “and/or” makes it unclear what is precisely being claimed.
Secondly, the meaning of the first underlined portion (regarding “the distributed ledger of the plurality of ledger computers does not include the transaction”) cannot be ascertained in the context of “said status of the 
For purposes of examination, the “or” interpretation has been taken.
Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “said recording said status of the transaction by the tracker computer does not occur; and/or the tracker computer shares, with an edge computer or a computer of the plurality of ledger computers, a database that records transactions and/or transaction statuses”.
Firstly, the claims’ recitation of “and/or” makes it unclear what is precisely being claimed.
Secondly, the meaning of the first underlined portion (regrading “said recording said status of the transaction by the tracker computer does not occur”) cannot be ascertained in the context of “the tracker computer shares, with an edge computer or a computer of the plurality of ledger computers, a database that records transactions and/or transaction statuses”.
For purposes of examination, the “or” interpretation has been taken.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (“Guan”) (US 2020/0128023 A1), in view of Shi et al. (“Shi”) (US 2019/0102409 A1).
	Regarding claim 1: Guan teaches A method comprising:
	receiving, by a tracker computer from a first client computer, a request to track execution of a transaction in a blockchain network that comprises a plurality of ledger computers …, wherein: the plurality of ledger computers contain a distributed ledger (Guan, [0076-0077], where the server obtains from a subscriber a request for subscribing to notification of one or more workflow states corresponding to a blockchain contract, i.e., transaction (Guan, [0106-0107]). See Guan, [0060], where various nodes (i.e., “ledger computers”) manage the blockchain by retaining a local copy of the blockchain, and updating the states in the deployed blockchain contract) …;
	subscribing, by the tracker computer in response to said receiving the request to track the execution of the transaction, to the plurality of ledger computers for status notifications from the execution of the transaction (Guan, [0079], where in response to obtaining a subscriber request to subscribe to a notification of one or more workflow states, the server establishes an association between the subscriber and one state, e.g., the subscription management module establishes and stores the association);
	receiving, by the tracker computer, a status notification that indicates a status of the transaction that occurred after said subscribing for status notifications (Guan, [0090], where the server determines an updated state machine corresponds to one or more states);
	recording said status of the transaction by the tracker computer in response to the status notification that indicates said status of the transaction (Guan, [0106-0107] and [0110], where the server may record one or more states of a workflow, and generate a blockchain contract comprising the workflow. Note that the blockchain contract may be included in a blockchain transaction, and thus in this manner, represents a status of the transaction. The state of the deployed blockchain contract may change, which corresponds to a change in the state of the workflow, resulting in the server determining if a notification should be triggered);
	pushing, by the tracker computer, said status of the transaction to the first client computer (Guan, [0110], where a server may send a notification message to the subscriber’s computing device in response to determining a change in the state of the deployed blockchain contract/transaction);
	receiving, by the tracker computer from a second client computer and after said pushing said status of the transaction, a pull request for status of the transaction in the blockchain network; [and] sending, to the second client computer, by the tracker computer and in response to said receiving the pull request for status of the transaction, said status of the transaction based on said recording said status of the transaction by the tracker computer (Guan, [0110], where alternatively, the server places a notification message into a message queue for one or more computing devices associated with the one or more subscribers. See Guan, [0092-0093], where a client-side computing device associated with a subscriber to the certain state may connect to the message queue and obtain the notification message (i.e., “pull request”) from the message queue).
	Guan does not appear to explicitly teach [the blockchain network comprising a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction.
	Shi teaches [the blockchain network comprising a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction (Shi, [0135], where a BCS console starts a new gateway. See Shi, [0351], where there are two roles: console admin and console user. Console users can only read, while an admin can do anything (Shi, [0354]). Note that the nodes set up by an administrator are the computing devices responsible for contributing content for inclusion in the distributed ledger, the transaction, and a blockchain that records the transaction (Shi, [0093], where peers commit new block data to local ledgers, and broadcasts its latest version to other peers. See Shi, [0193], where smart contracts are written in chaincode and invoked by an application external to the blockchain when that application needs to interact with the ledger, where in most cases, chaincode only interacts with the database component of the ledger, e.g., by querying the world state, and not the transaction log)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Shi (hereinafter “Guan as modified”) with the motivation of enhancing security (Shi, [0366]) by separating the read and write functions of the system.

	Regarding claim 2: Guan as modified teaches The method of Claim 1 wherein said blockchain that records the transaction is permissioned or permissionless (Guan, [0063-0066], where the disclosed blockchain system may maintain one or more blockchains, including consortium blockchains (which are permissioned), and public blockchains (which are permissionless)). 

	Regarding claim 3: Guan as modified teaches The method of Claim 1 wherein:
	the tracker computer can track transactions recorded in a plurality of respective types of blockchains (Guan, [0056], where other types of blockchain systems and associated consensus rules may be applied to the disclosed steps);
	the method further comprises reconfiguring the tracker computer for tracking transactions recorded in a type of blockchain that is not included in the plurality of types of blockchains (Guan, [0063-0064], where other types of blockchains may apply to the disclosed steps, where participants need to adopt a hybrid access method (i.e., “reconfigure”)). 

	Regarding claim 4: Guan as modified teaches The method of Claim 1 wherein:
	a particular request is the pull request or the request to track the execution of the transaction; the particular request includes a certificate; the method further comprises authenticating the certificate based on: said blockchain that records the transaction, or an authentication server that is not hosted on the tracker computer (Shi, [0354-0356], where after authentication, a user is allowed particular access controls, e.g., the user can read information by invoking/querying. The authentication is done at Cloud Gate (Shi, [0267]) (i.e., “an authentication server that is not hosted on the tracker computer”). See Shi, [0044], where the blockchain network uses smart contracts to provide controlled access to the ledger, including certain ledger functions such as querying (i.e., “pull request”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Shi with the motivation of implementing security for providing privacy and confidentiality needs in multi-party enterprise systems (Shi, [0087]). 

	Regarding claim 5: Guan as modified teaches The method of Claim 1 wherein:
	a particular request is the pull request or the request to track the execution of the transaction; the particular request includes filter criteria that matches a plurality of transactions that includes the transaction (Shi, [0277], where a client can query (i.e., “pull request”) for transaction statuses using transaction IDs (i.e., “filter criteria”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Shi with the motivation of finding certain records to determine whether such transactions exist in the blockchain.

	Regarding claim 6: Guan as modified teaches The method of Claim 1 wherein said recording said status of the transaction by the tracker computer comprises storing said status of the transaction in: a database, a durable message queue, or a splittable file (Guan, [0125], where after a notification is triggered, the server may place a corresponding notification message in the message queue 499 for the subscriber, e.g., the client-side computing device 111 c, to obtain the notification message. See Guan, [0129], where the message queue (MQ) service may update the status of a pre-existing state (e.g., state 3) to completion, implying that the messages are retained, i.e., “durable” as claimed). 

	Regarding claim 9: Guan as modified teaches The method of Claim 1 wherein:
	the distributed ledger of the plurality of ledger computers does not include the transaction, and/or said status of the transaction comprises: unconfirmed, canceled, or rejected (Guan, [0053], where a database may store a plurality of unconfirmed blockchain transactions). 

	Regarding claim 10: Guan as modified teaches The method of Claim 1 wherein: said recording said status of the transaction by the tracker computer does not occur; and/or the tracker computer shares, with an edge computer or a computer of the plurality of ledger computers, a database that records transactions and/or transaction statuses (Shi, [0058-0060], where the system maintains a shared ledger comprising the world state and transaction log (recording all transactions resulting in the current value of the world state)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Shi with the motivation of utilizing a shared ledger that coordinates business networks, which reduces the time, cost, and risk associated with private information and processing while improving trust and visibility (Shi, [0053]).

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
	Note that Guan teaches One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause [the claimed steps] (Guan, [0133], where the system or device comprising one or more non-transitory computer-readable storage media coupled to one or more processors and configured with instructions executable by the one or more processors to cause the system or device, e.g., processor, to perform the disclosed method).

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (“Guan”) (US 2020/0128023 A1), in view of Shi et al. (“Shi”) (US 2019/0102409 A1), in further view of Gaither et al. (“Gaither”) (US 6,889,244 B1).
	Regarding claim 7: Guan as modified teaches The method of Claim 6, but does not appear to explicitly teach further comprising deleting an oldest transaction in the durable message queue.
	Gaither teaches deleting an oldest transaction in the durable message queue (Gaither, [8:28-46], where communication agents may retain old message transactions for some time after the message transactions are complete. Transactions can eventually be deleted, e.g., using an expiration date and time, or a FIFO queue (where first-in, i.e., oldest, transactions are deleted eventually)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan as modified and Gaither with the motivation of allowing any node engaged in messaging to recover from an error by “rolling back” to a known point in the message transaction and reconstructing the transaction (Gaither, [8:28-46]).

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (“Guan”) (US 2020/0128023 A1), in view of Shi et al. (“Shi”) (US 2019/0102409 A1), in further view of Sukhija et al. (“Sukhija”) (US 2017/0155743 A1).
	Regarding claim 8: Guan as modified teaches The method of Claim 1, but does not appear to explicitly teach wherein: a particular request is the pull request or the request to track the execution of the transaction; the particular request conforms to a request format that the plurality of ledger computers can accept.
	Sukhija teaches wherein: a particular request is the pull request or the request to track the execution of the transaction; the particular request conforms to a request format that the plurality of ledger computers can accept (Sukhija, [0120-0122], where a transaction request (i.e., “pull request”) is a transaction status check fetching the latest transaction status of a transaction, where the status check request for a transaction is sent in its own format to a transaction processing computer, which generates an API call using the common transaction processing platform. See Sukhija, [0040-0041], where the request formatting platform receives requests from requesting systems and implements APIs to place the requests in the proper format for the request processors depending on the intended recipient).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan as modified and Sukhija with the motivation of allowing an intermediary server to communicate with as many different processors as possible, as they may each offer different combinations of request services to client systems, which requires the server to be capable of translating request messages across millions of client system-processor combinations (Sukhija, [0003]).

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
29 December 2021